EXHIBIT 10.2 Sale Agreement This Sale Agreement (this "Sale Agreement") is made and entered into by and among the undersigned at the address set forth under their respective names (each a "Seller" and collectively the "Sellers") and National Patent Development Corporation, a Delaware corporation with principal executive offices at 10 East 40th Street, Suite 3110, New York, NY10016 ("NPDC") and Five Star Products, Inc., a Delaware with principal offices at 10 East 40th Street, Suite 3110, New York, NY10016 ("Five Star"). NOW THEREFORE, in consideration of the mutual promises and covenants contained herein, it is agreed as follows: 1.
